Citation Nr: 0628183	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-35 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Service from December 1941 to January 1946 is claimed.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), denying the appellant's claim for VA 
benefits because her deceased spouse did not have the 
required military service to render her eligible for VA 
benefits.  

The appellant requested a hearing in her substantive appeal, 
received in October 2004.  In May 2005, she appeared for a 
personal hearing in the company of her nephew.  She said she 
did not have any other documents and no statements to make 
regarding her case and elected to have an informal hearing 
with the veterans service representative.  She decided not to 
have a formal hearing.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The National Personnel Records Center (NPRC) certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces; 
the documents submitted by the appellant shows no such 
service and there is no indication that any such evidence 
exists.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's spouse died in February 1980, at age 65.  She 
asserts that he had qualifying service for VA death benefits.  

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  VA has issued final regulations to implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  These provisions redefine the 
obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the Board finds that VA's 
duties to the appellant under the VCAA have been fulfilled.  
See Pelegrini v. Principi, 18 Vet App 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183, 187, 188 (2002).  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
the discussion in the April 2004 RO letter met the notice 
requirements of the law.  Moreover, the March 2004 letter 
from the RO, the May 2004 letter notifying her of the RO 
decision and the personal contact in May 2005 notified the 
appellant what additional evidence was needed to establish 
qualifying service and gave her an opportunity to present 
such evidence.  These communications gave the appellant 
several opportunities to respond before the RO last re-
adjudicated her claim.  Any deficits in the original notice 
were cured long before the case came to the Board and are no 
more than non-prejudicial error.  The appellant was afforded 
a meaningful opportunity to participate effectively in the 
processing of her claim by VA and thus VA essentially cured 
any error in the timing of notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  
Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained a certification from the service 
department, which shows that the appellant's late husband had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  The evidence submitted by the appellant 
does not show the requisite service and she has not indicated 
that she has such documentation.  In May 2005, she 
specifically stated that she did not have any other documents 
to present.  

The appellant has had an opportunity to respond with 
additional evidence or argument in support of her claim.  She 
has neither come forward with appropriate evidence nor is 
there any reasonable possibility that such evidence exists.  
In light of all of these considerations, the Board finds that 
it is not prejudicial to the claimant to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance 
including, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility. 38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's 
deceased spouse's alleged period of active service and no 
other development is warranted because the law, and not the 
evidence, is dispositive in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2).  

In Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Court 
noted an apparent conflict between 38 C.F.R. § 3.41, 
requiring that for Philippine service the period of active 
service will be from the date certified by the Armed Forces, 
and § 3.203(a), allowing a claimant to show service by 
submitting documents without verification from the 
appropriate service department.  In Pelea v. Nicholson, No. 
01-1138 (U.S. Vet. App. June 5, 2006) (per curiam order), the 
Court recalled the entry of that judgment and mandate, 
withdrew the August 5, 2005 opinion, vacated the Board's 
decision, and dismissed the appeal for lack of jurisdiction 
due to the appellant's death after judgment was entered but 
before the Court's mandate issued.  In accordance with 
longstanding precedent, the judgment and mandate must be 
recalled when an appellant/petitioner dies before judgment 
has become final.  In any event, in this case, the appellant 
was furnished 38 C.F. R. 3.203(a) in the Statement of the 
Case, which informed her that she could show the service in 
question by submitting documents without verification from 
the appropriate service department.  However, she has not 
submitted the documents listed by the regulation; and has 
stated that she does not have any additional documents.  The 
NPRC has certified that the appellant's spouse had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  The appellant has been informed of the 
evidence needed to support her claim; however, she did not 
submit the required evidence and there is no indication that 
such evidence exits.  Under these circumstances, there is no 
further duty to notify the appellant.  

Law and Regulations

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Recognized 
guerrilla service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included if the service is certified by the 
service department.  38 C.F.R. § 3.40(d).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  However, where the 
appellant does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification of service from the 
service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether there was 
qualifying service under Title 38 of the United States Code 
and the regulations promulgated pursuant thereto.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
Analysis

The appellant claims basic eligibility for VA benefits based 
on her late husband's service with the Philippine 
Commonwealth Army.  In support of her claim the appellant has 
submitted evidence, including copies of P.A., A.G.O. Form 
No. 55, a Processing Affidavit from Philippine Army 
Personnel, and copy of her husband's death certificate.  

In May 2004, the NPRC certified that the appellant's late 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

In October 2004, the RO again requested confirmation of the 
appellant's spouse's service, using a corrected spelling of 
his first name.  In November 2004, the NPRC responded that no 
change was warranted.  It provided a list of service members 
with the appellant's spouse's last name and there was no 
first name similar to his.  

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service in the United States Armed Forces during World War 
II.  While she has submitted evidence in support of her 
claim, none of her submissions consisted of a document from a 
United States service department and none of the additional 
evidence shows that the appellant's spouse had the requisite 
service.  See 38 C.F.R. § 3.203(a).  

In view of the foregoing, the Board must find that the 
appellant's late husband did not have the type of qualifying 
service that would confer upon her basic eligibility for VA 
benefits.  Accordingly, the appeal is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Basic eligibility for Department of Veterans Affairs (VA) 
death benefits is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


